Citation Nr: 0944337	
Decision Date: 11/20/09    Archive Date: 11/25/09

DOCKET NO.  07-30 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for upper back 
disability.

2.  Entitlement to a separate compensable rating for 
radiculopathy of the left lower extremity.

3.  Entitlement to an increased rating for degenerative 
arthritis of the lumbar spine, currently rated 20 percent 
disabling.

4.  Entitlement to an increased rating for radiculopathy, 
right lower extremity, currently rated 10 percent disabling.

5.  Entitlement to a total disability evaluation due to 
individual unemployability based on service-connected 
disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from February 1993 to March 
1998.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2007 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  A notice of disagreement 
was filed in April 2007, a statement of the case was issued 
in August 2007, and a substantive appeal was received in 
September 2007.  The Veteran testified at a Board hearing in 
March 2009.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

Upper back disability

Service treatment records reflect that in May 1996, the 
Veteran complained of pain in the lower back after lifting 
heavy items daily.  The diagnoses were mechanical low back 
pain and lower back strain.  Thereafter, July and September 
1996 treatment records reflects complaints of chronic low 
back pain.  In March 2009, the Veteran underwent an MRI of 
the lumbar spine and the examiner referred to November 2006 
MRI findings of the cervical spine which showed posterior 
minimal bulge at C3-4.  The examiner stated that the Veteran 
has degenerative discs with osteoarthrosis of the "spines" 
causing chronic low back pain.  The examiner commented that 
as this pain is chronologically related to his military 
trauma, and it can be safely assumed that the early 
degeneration at this young age might have set in due to the 
trauma experienced earlier when he was in the military.  As 
the examiner refers to "spines" it is not clear whether 
such opinion encompasses the cervical spine.  The Veteran has 
testified that his upper back disability is due to the same 
events in service that caused his service-connected low back 
disability.  In light of the Veteran's lay statements and 
unclear opinion of the March 2009 VA physician, the Board has 
determined that the Veteran should undergo a VA examination 
to assess the nature and etiology of his claimed upper back 
disability.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

Increased rating claims

In February 2007, the Veteran underwent a VA examination to 
assess the severity of his lumbar spine disability and right 
extremity radiculopathy.  He complained of radiating pain to 
the right lower extremity.  The examiner diagnosed lumbar 
spine degenerative disc disease with radiculopathy; however, 
did not specifically comment on which extremity was affected 
by radiculopathy.  August 2008 VA outpatient treatment 
records reflect complaints of radiating pain to both 
extremities right more than left.  In light of the Veteran's 
testimony regarding his lumbar spine symptomatology, to 
include bilateral radiculopathy, and the VA outpatient 
treatment records reflecting continued treatment in 2007 
through 2009 relating to his lumbar spine disability, the 
Board has determined that the Veteran should be afforded a 
new VA examination to assess the nature and severity of his 
lumbar spine disability, right lower extremity radiculopathy, 
and any left lower extremity radiculopathy.  While a new 
examination is not required simply because of the time which 
has passed since the last examination, VA's General Counsel 
has indicated that a new examination is appropriate when 
there is an assertion of an increase in severity since the 
last examination.  VAOPGCPREC 11-95 (1995).  In order to more 
accurately reflect the current level of the Veteran's 
disability, the Board believes that an examination and 
opinion is necessary.  See 38 C.F.R. § 3.159 (c) (4) (2006); 
see also Green v. Derwinski, 1 Vet. App. 121 (1991).

Moreover, in light of the showing that the Veteran was 
medically retired from his employment as a food service 
worker at the VA Tennessee Valley Healthcare Campus in early 
2007, the Veteran should be afforded a VA examination to 
assess whether his service-connected disabilities constitute 
marked interference with employment, or affects his ability 
to secure or follow a substantially gainful occupation.  See 
38 C.F.R. § 4.16(a), (b) (2009).

At the Board hearing, the Veteran testified that he sought 
counseling with Vocational Rehabilitation in or about 
February 2009.  Such records are relevant to the claim for a 
TDIU.  Thus, the Veteran's vocational rehabilitation folder 
should be associated with the claims folder.

Updated VA outpatient treatment records from the VA Tennessee 
Valley Healthcare System for the period March 2009 to the 
present should be associated with the claims folder.

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran's vocational 
rehabilitation folder should be 
associated with the claims folder.

2.  Updated VA outpatient treatment 
records from March 2009 to the present 
should be associated with the claims 
folder.

3.  Schedule the Veteran for an 
appropriate VA examination to ascertain 
the nature and etiology of any upper back 
disability.  The claims file should be 
made available to the examiner for review 
in connection with the examination.  All 
appropriate testing should be performed.  
For any upper back disability identified, 
the examiner should provide an opinion as 
to whether it is at least as likely as 
not (a 50% or higher degree of 
probability) that it had its clinical 
onset in service or is otherwise related 
to service.  

All opinions and conclusions expressed 
must be supported by a complete rationale 
in a report.  The examiner should 
reconcile any opinion with the service 
treatment records (positive for findings 
of low back injury and low back 
complaints), and a subsequent November 
2006 VA outpatient report (reflecting MRI 
findings of posterior minimal bulge at 
C3-4).

4.  The Veteran should be afforded an 
orthopedic examination with an 
orthopedist to determine the severity of 
his lumbar spine disability.  It is 
imperative that the claims file be made 
available to and reviewed by the examiner 
in connection with the examination.  All 
clinical and special test findings should 
be clearly reported, and pertinent 
orthopedic and neurological findings 
should be reported.  The examination of 
the spine should include range of motion 
studies.  With regard to range of motion 
testing, the examiner should report at 
what point (in degrees) that pain is 
elicited as well as whether there is any 
other functional loss due to weakened 
movement, excess fatigability or 
incoordination.  The examiner should 
specifically state if ankylosis and 
muscle spasm are present.  The examiner 
should report any specific information as 
to the frequency and duration of 
incapacitating episodes in the past 
12 months, and a description of all 
neurologic manifestations, to include, 
but not limited to, radiating pain into 
an extremity, and bowel or bladder 
impairment.  

The examiner should provide an opinion 
concerning the impact of the Veteran's 
service-connected disabilities on the 
Veteran's ability to work.  The examiner 
should attempt to distinguish the 
impairment related to his service-
connected disability, and other 
nonservice-connected disabilities.  The 
examiner should provide supporting 
rationale for this opinion.

5.  The Veteran should be scheduled for a 
VA examination to assess the nature and 
severity of his right lower extremity 
radiculopathy, and the nature and 
severity of any left lower extremity 
radiculopathy.  It is imperative that the 
claims file be made available to the 
examiner in connection with the 
examination.  Any medically indicated 
special tests should be accomplished, and 
all special test and clinical findings 
should be clearly reported.  The examiner 
should identify any neurological findings 
in the right and left lower extremity 
related to the service-connected lumbar 
spine disability, and fully describe the 
extent and severity of those symptoms.  
The examiner should identify the specific 
nerve(s) involved, to include whether 
there is incomplete or complete 
paralysis, and offer an opinion as to the 
degree of impairment of the nerve (that 
is, whether it is mild, moderate, 
moderately severe, or severe in nature).  
The examiner should also identify any 
muscular atrophy.

The examiner should provide an opinion 
concerning the impact of the Veteran's 
service-connected disabilities on the 
Veteran's ability to work.  The examiner 
should attempt to distinguish the 
impairment related to his service-
connected disability, and other 
nonservice-connected disabilities.  The 
examiner should provide supporting 
rationale for this opinion.

6.  After completion of the above, the RO 
should review the expanded record and 
determine if any of the benefits sought 
are warranted, to include consideration 
of an extraschedular evaluation per 38 
C.F.R. § 3.321(b)(1).  The Veteran and 
his representative should then be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

No action is required of the Veteran until he is notified by 
the RO; however, the Veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of his claim.  38 C.F.R. § 3.655.  The Veteran and his 
representative have the right to submit additional evidence 
and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


